Exhibit 10.34



[aert.gif]
 
September 9, 2008


Mr. Brian Hanna
312 Laurinda Drive
Bentonville, AR 72712


Dear Brian:


I am very pleased to present this letter confirming our offer of employment to
you as Chief Financial Officer, based in our corporate offices in Springdale
Arkansas. As CFO, you will report to me and will be responsible for management
oversight of all day to day financial functions of the Company. Along with the
responsibilities that includes, your initial focus will include the following:


a.  
Reorganizing/ restaffing the accounting functions.

b.  
Implementing cash management systems.

c.  
Placing those systems in place that will consistently result in timely closing
of monthly, quarterly and annual financial reports.

d.  
Implementation of system controls and information that will allow the management
team to better run our business.

e.  
Focus on Timely reporting of SEC required documents.

f.  
Interfacing with investors and financial investment banks.

g.  
Development of a long term financial strategy.

Please not that these goals, along with all provisions of this offer must be
kept absolutely confidential.


COMPENSATION
You will be paid an annual salary of $185,000 starting on your first day of
employment. It will be paid according to the Company’s payroll program
(Currently paid weekly on the second Monday following the work-week).
Additionally, beginning with the fiscal year 2009, you will have the opportunity
to earn a bonus of up to 100% of your salary through your achievement of the
income and profitability targets established. 50% of the performance targets
will be based upon achievement of Group goals. The remaining 50% will be based
upon profitability and cash flow of the company. Your bonus is guaranteed to be
at least 25% of your annual salary as long as the Company is profitable for the
year.  Annual bonuses are paid on or about March 15 of each year following the
end of the fiscal (calendar) year.


EQUITY OPPORTUNITY
You will have the opportunity to earn wealth to be granted 100,000 shares of
stock each year for three years through the Company’s Key Associate and
Management Equity Incentive Plan. You will be provided an initial grant of
100,000 shares within 30 days of your reporting to work. This initial grant will
be subject to forfeiture until specified performance and other conditions are
met. Future grants will similarly be based on your attainment of established
performance objectives. There is a crediting  schedule within this plan of 25%
per year over four years. Please also note that your participation in this
program requires your signed commitment to the provisions of a Non-Compete and
Nonsolicitation Agreement (Copy Attached for your review). Through appropriate
revision of plan or other documents, it will be clarified that all granted
shares vest should there be a change in ownership.
 
 
 

--------------------------------------------------------------------------------

 
OTHER TERMS OF AGEEMENT
As part of this offer, we also agree to the following:


a.  
Within the first three years of your employment with AERT, should there be an
ownership change of AERT, in addition to the immediate vesting of shares under
the Key associate and Management Equity Incentive Plan, you will receive an
additional 100,000 shares of stock. For purposes of this agreement, a change in
ownership is defined as acquisition or merger or taking of the company private.

b.  
 Within the first three years of your employment with AERT, should your
employment be terminated without cause (as defined below), AERT shall continue
to pay you your monthly salary for the month in which your duties are terminated
and eighteen months of pay based on your previous year’s annual salary and
earned bonus. For the same eighteen month period, AERT will reimburse you the
difference between the COBRA rate and the Associate rate for you to continue
your medical/dental coverage through the company’s plan. Such action shall
become effective upon written notice to you or such later time as may be
specified in the notice of termination with a written reason being given for the
termination. AERT agrees to provide you or your designated agent with sufficient
evidence and access to its financial books and records to ascertain that any
items of compensation due you as described in this paragraph are correctly paid.
For the purposes of this paragraph, for cause includes:

i.  
Indictment or conviction of a crime involving willful dishonestly, fraud, theft
or moral turpitude or that in the reasonable judgment of the Chief Executive
Officer or Board of Directors has or could materially damage the reputation,
goodwill or business opportunity of the company or would materially interfere
with the performance of service by Hanna.

ii.  
The abuse of illegal drugs or the abuse of alcohol to the extent that it has an
adverse effect on Hanna’s performance of his duties

iii.  
Gross nonfeasance of a material responsibility of Hanna as CFO

iv.  
Intentionally usurping of a business opportunity belonging to AER T for personal
gain

v.  
The willful unauthorized disclosure of confidential information described  in
paragraph 5 of the Non-Compete and Non-Solicitation Agreement

vi.  
Willful misconduct having a material adverse affect on AERT; No action or
inaction is considered willful if it is done or omitted in good faith and with a
reasonable belief that the action or omission was undertaken in the best
interest of the company

vii.  
Insubordination defined as refusal to or failure to attempt in good faith to
perform the CFO’s duties or to follow the written legal direction of the Chief
Executive Officer, President or Board of Directors after in each case being
given fifteen days written notice of such refusal or failure.

c.  
In the event of Hanna’s death, AERT shall pay his estate (or to another
beneficiary designated in writing by him to AERT) the salary earned and payable,
and the pro-rated incentive compensation, stock benefits and supplemental
executive retirement plan contributions otherwise earned and payable, to Hanna
until the end of the month in which his death occurs plus accumulated benefits
to which he would otherwise be entitled such as accrued vacation.

 
 
 

--------------------------------------------------------------------------------

 
BENEFITS
As a full time employee, you will be eligible to participate in the Company’s
benefit package that includes:
1.  
Medical & Dental Insurance – Effective the first day of the month following
employment

2.  
Company Paid Life Insurance through the standard AERT plan

3.  
Four Weeks of Paid Vacation

4.  
Participation in the Company’s 401(k) Retirement Savings Plan in accordance with
established eligibility provisions of the plan.



As you know, our decision to hire you as CFO was not made lightly. With this
step, you become a very important part of our future. At your earliest
convenience, please sign and return one copy of this letter to confirm that you
accept our employment offer and that you are not bound by any agreements,
contracts or commitments which would in any way limit your performance and
contributions in the responsibilities and position we are offering. Your signing
this letter will also indicate that you understand you are an “at-will” employee
and can terminate your employment at any time. Similarly AERT can also terminate
your employment at any time. Please note that the offer contained in this letter
will be effective for fourteen days and is contingent on the results of a drug
screening you must complete as a prospective new employee.


 
 

--------------------------------------------------------------------------------

 
This letter, in conjunction with the human resources policies of AERT, contains
the complete understanding regarding your employment and supersedes any and all
other agreements, whether oral or written. No amendment, modification, waiver or
addition to it will be valid and binding unless it is in writing and signed by
both you and myself. You can return the signed letter by scanning and e-mailing
it to Tim Morrison at timmorrison@aert.cc or by faxing it to Tim Morrison at
(479)756-7410.




_____________________________        09/19/08
             Brian Hanna                                           Date


Respectfully,


Tim Morrison,
President


cc:           Joe Brooks, Chief Executive Officer
Ed Carda, Chairman – Compensation Committee – Board of Directors